Citation Nr: 0725090	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1943 to March 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In February 2005, the veteran filed a claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU), asserting that he was unable to 
continue as a self-employed salesman because it was difficult 
to ambulate due to his service-connected gunshot wound 
residuals and because he had difficulty with customers due to 
his service-connected post traumatic stress disorder (PTSD).

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  A total 
disability rating may be assigned, where the schedular rating 
is less than total, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where the percentage 
requirements stated in 38 C.F.R. § 4.16(a) are not met, as in 
this case, entitlement to benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §4.16(b).

By an April 1946 rating decision, the RO granted service 
connection and assigned disability evaluations for the 
following disabilities:  residuals of a gunshot wound, left 
leg, 20 percent evaluation; residuals of a gunshot wound, 
right arm, 10 percent evaluation; post-operative scar of the 
abdomen, noncompensable evaluation; residuals of a gunshot 
wound, scar of the right shoulder, noncompensable evaluation; 
and tension, noncompensable evaluation.  All were effective 
April 1, 1946.

In a March 1975 rating decision, the RO granted service 
connection for a right eye cataract and assigned a 
noncompensable evaluation, effective September 9, 1974.  In a 
September 1991 rating decision, the RO granted service 
connection for residuals of a gunshot wound, right leg, and 
assigned a noncompensable evaluation, effective July 23, 
1991.  In a December 2004 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
10 percent evaluation, effective May 21, 2004, and granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective May 21, 2004.  The evaluation for 
tension, characterized as PTSD, was increased to 30 percent, 
effective May 21, 2004.

In a September 2005 rating decision, the RO denied 
entitlement to TDIU because there was evidence that the 
veteran was able to conduct sedentary work.

In a December 2004 VA PTSD examination, the veteran reported 
that he had been retired since 1987.  The examiner stated 
that it was likely that the veteran's anxiety had some 
negative impact on his occupational functioning.  In the 
veteran's February 2005 claim for TDIU, the veteran asserted 
that he had not worked since 1987.  In a July 2005 VA 
examination, the veteran reported that when he tried to work 
or obtain a job, his PTSD and anxiety interfered, and 
accordingly, he had not worked since 1975.  The examiner 
opined that the veteran should be able to do light sedentary 
work but no physical labor due to the veteran's age and 
general medical condition.  

In adjudicating a total rating claim, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  VA assistance in developing a 
claim includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).  Presently, the record does not include sufficient 
medical evidence to adjudicate the TDIU claim.  The veteran's 
occupational history is unclear and the July 2005 VA opinion 
doesn't reflect consideration of the veteran's service-
connected PTSD which is the basis of his claim, doesn't 
clarify whether it is service-connected or non-service 
connected disabilities that limit the veteran to light 
sedentary work, and bases the opinion in part on the 
veteran's age.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
THOMAS D. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



